


Exhibit 10.1




March 19, 2010




Mr. H. Lynn Harton
President and Chief Executive Officer
The South Financial Group
104 S. Main Street
Greenville, South Carolina


Re:  Supplemental Executive Retirement Agreement


Dear Lynn:


Effective as of the date hereof, you shall no longer accrue any benefits under
the Supplemental Executive Retirement Agreement dated January 29, 2007, such
that your benefit shall be frozen as of the date hereof.  This means that your
Benefit Basis for purposes of the SERP shall be calculated as if your
Termination of Employment occurred as of the date hereof and your age and Years
of Service for purposes of the SERP shall equal your age and Years of Service as
of the date hereof.


Notwithstanding the foregoing, in the event that, during the two-year period
following a Change of Control, you incur a Termination of Employment by the
Company without Cause or an Involuntary Termination, the provisions of the
immediately preceding paragraph shall not apply to you and you shall be entitled
to your benefit under the SERP as if this letter agreement had not been
executed.


All capitalized terms used but not defined in this letter shall have the
meanings set forth in the SERP.  Neither this letter agreement nor the actions
contemplated hereby shall constitute a breach of your employment agreement or
any other agreement or other arrangement to which you may be a party.


If you agree with the foregoing, please sign this letter and return it to me at
your earliest convenience.
 
 


 

 

     Very truly yours,            Carolina First Bank            /s/ William P.
Crawford, Jr.       By:  William P. Crawford, Jr.  Accepted and Agreed:         
 Dated:    March 19, 2010  /s/  H. Lynn Harton         H. Lynn Harton    

 



 
 

--------------------------------------------------------------------------------

 

March 19, 2010




Mr. James R. Gordon
Senior Executive Vice President
Carolina First Bank
104 South Main Street
Greenville, South Carolina 29601


Re:  Supplemental Executive Retirement Agreement


Dear James:


Effective as of the date hereof, you shall no longer accrue any benefits under
the Supplemental Executive Retirement Agreement dated March 20, 2007 such that
your benefit shall be frozen as of March 20, 2010.  This means that your Benefit
Basis for purposes of the SERP shall be calculated as if your Termination of
Employment occurred as of the date hereof and your age and Years of Service for
purposes of the SERP shall equal your age and Years of Service as of the date
hereof.


Notwithstanding the foregoing, in the event that, during the two-year period
following a Change of Control, you incur a Termination of Employment by the
Company without Cause or an Involuntary Termination, the provisions of the
immediately preceding paragraph shall not apply to you and you shall be entitled
to your benefit under the SERP as if this letter agreement had not been
executed.


All capitalized terms used but not defined in this letter shall have the
meanings set forth in the SERP.  Neither this letter agreement nor the actions
contemplated hereby shall constitute a breach of your employment agreement or
any other agreement or other arrangement to which you may be a party.


If you agree with the foregoing, please sign this letter and return it to me at
your earliest convenience.
 

     Very truly yours,            Carolina First Bank            /s/ H. Lynn
Harton       By:  H. Lynn Harton  Accepted and Agreed:           Dated:    March
19, 2010  /s/  James R. Gordon        James R. Gordon



 

 
 

--------------------------------------------------------------------------------

 

March 19, 2010




Mr. William P. Crawford
Executive Vice President
Carolina First Bank
104 South Main Street
Greenville, South Carolina 29601


Re:  Supplemental Executive Retirement Agreement


Dear William:


Effective as of the date hereof, you shall no longer accrue any benefits under
the Supplemental Executive Retirement Agreement dated December 12, 2008, such
that your benefit shall be frozen as of April 22, 2010.  This means that your
Benefit Basis for purposes of the SERP shall be calculated as if your
Termination of Employment occurred as of April 22, 2010 and your age and Years
of Service for purposes of the SERP shall equal your age and Years of Service as
of the April 22, 2010.


Notwithstanding the foregoing, in the event that, during the two-year period
following a Change of Control, you incur a Termination of Employment by the
Company without Cause or an Involuntary Termination, the provisions of the
immediately preceding paragraph shall not apply to you and you shall be entitled
to your benefit under the SERP as if this letter agreement had not been
executed.


All capitalized terms used but not defined in this letter shall have the
meanings set forth in the SERP.  Neither this letter agreement nor the actions
contemplated hereby shall constitute a breach of your employment agreement or
any other agreement or other arrangement to which you may be a party.


If you agree with the foregoing, please sign this letter and return it to me at
your earliest convenience.
 
 

     Very truly yours,            Carolina First Bank            /s/ H. Lynn
Harton       By:  H. Lynn Harton  Accepted and Agreed:           Dated:    March
19, 2010  /s/  William P. Crawford, Jr.        William P. Crawford, Jr.




 



 
 

--------------------------------------------------------------------------------

 

March 19, 2010


Mr. Ernie Diaz
President
Mercantile Bank
Coral Gables, FL


Re:  Supplemental Executive Retirement Agreement


Dear Ernie:


Effective as of the date hereof, you shall no longer accrue any benefits under
the Supplemental Executive Retirement Agreement dated February 18, 2009 (the
“SERP”) such that your benefit shall be frozen as of the date hereof.  This
means that your Benefit Basis for purposes of the SERP shall be calculated as if
your Termination of Employment occurred as of the date hereof and your age and
Years of Service for purposes of the SERP shall equal your age and Years of
Service as of the date hereof.


Notwithstanding the foregoing, in the event that, during the two-year period
following a Change of Control, you incur a Termination of Employment by the
Company without Cause or an Involuntary Termination, the provisions of the
immediately preceding paragraph shall not apply to you and you shall be entitled
to your benefit under the SERP as if this letter agreement had not been
executed.


All capitalized terms used but not defined in this letter shall have the
meanings set forth in the SERP.  Neither this letter agreement nor the actions
contemplated hereby shall constitute a breach of your employment agreement or
any other agreement or other arrangement to which you may be a party.


If you agree with the foregoing, please sign this letter and return it to me at
your earliest convenience.
 
 

     Very truly yours,            Carolina First Bank            /s/ H. Lynn
Harton       By:  H. Lynn Harton  Accepted and Agreed:           Dated:    March
19, 2010  /s/  Jesus E. Diaz        Jesus E. Diaz









